DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US20120286633).

Regarding claim 1, Hashimoto discloses an apparatus comprising: 
a housing (1) configured to store a plurality of data storage magazines (3), each data storage magazine of the plurality of data storage magazines including a respective plurality of data storage devices (10), 
a movable carriage (4) disposed within the housing, the movable carriage comprising a plurality of carriage interconnects (43)(44) that are each configured to mate with a drive interconnect (10A)(10B) of a respective data storage device of a particular data storage magazine of the plurality of data storage magazines; and 
a physical locking mechanism (22) disposed on a side of the housing (Figure 7B), the physical locking mechanism configured to selectively prevent the carriage interconnects from coupling to the drive interconnects.

Regarding claim 11, Hashimoto discloses the apparatus of claim 1, wherein the physical locking mechanism is not robotically movable from a locked position to an unlocked position from inside the housing. (Paragraphs 0079-0081 in their entirety)

Regarding claim 12, Hashimoto discloses the apparatus of claim 1, wherein the physical locking mechanism is manually movable from a locked position to an unlocked position from the exterior of the housing. (Paragraphs 0079-0081 in their entirety)

Regarding claim 13, Hashimoto discloses the apparatus of claim 1, wherein the physical locking mechanism is a first physical locking mechanism (Paragraph 0079 -  If a key is inserted into the key insertion hole 26K), the apparatus further comprising a second physical locking mechanism (22) configured to prevent movement of the movable carriage about the housing.

Regarding claim 14, Hashimoto discloses the apparatus of claim 13, wherein the second physical locking mechanism comprises a plurality of slides (24B); wherein the slides are manually movable between an unlocked and a locked position, and wherein the slide physically prevents communicative coupling of the movable carriage with a set of data storage magazines when the slide is in the locked position. (Paragraphs 0079 in its entirety)

Regarding claim 15, Hashimoto discloses the apparatus of claim 1, wherein the housing comprises a pin (35) configured to physically block horizontal movement of the movable carriage.

Regarding claim 16, Hashimoto discloses a method comprising: aligning a movable carriage (4) with a plurality of carriage interconnects (43)(44) to align the plurality of carriage interconnects with a plurality of drive interconnects (10A) of a set of data storage devices; selectively preventing the plurality of carriage interconnects from coupling with the drive interconnects by selectively preventing movement of the movable carriage. (Paragraph 0069;0070;0079-0081)

Regarding claim 17, Hashimoto discloses the method of claim 16, wherein selectively preventing the plurality of carriage interconnects from coupling with the drive interconnects includes restricting vertical movement of the carriage interconnects towards the drive interconnects when a physical locking mechanism is in a locked position. (Paragraphs 0079-0081 in their entirety)

Allowable Subject Matter
Claims 2-10 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a switch configured to selectively couple the power source to the actuator, as claimed in combination with the remaining limitations of independent claim 1. 
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection of coupling an actuator to a power source and interrelationship as claimed in combination with the remaining limitations of independent claim 18. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170245392.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



18 June 2022